Citation Nr: 1125913	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  09-04 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1942 to September 1945.  The Veteran died in May 2004; the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision, in which the RO, in pertinent part, denied claims for service connection for the cause of the Veteran's death and for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318.  In December 2008, the Board denied the claim for service connection for the cause of the Veteran's death and remanded the claim for entitlement to DIC to the RO, via the Appeals Management Center in Washington, DC, for further development.  The requested development has been completed, and the claim for entitlement to DIC has returned to the Board.

A hearing was held on June 3, 2011, by means of video conferencing equipment with the appellant in Winston- Salem, North Carolina, before the undersigned Acting Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the Veteran's death on May 18, 2004, service connection was in effect for: residuals of gunshot wound (GSW) of the right elbow (rated as 40 percent disabling); residuals of GSW of the right arm (Muscle Group VI) (rated as 40 percent disabling); residuals of GSW of the right arm (Muscle Group VII) (rated as 40 percent disabling); psychoneurosis (rated as 10 percent disabling); and, residuals of fractures of ribs 8, 9, and 10 on the right and residuals of  tonsillectomy (each separately rated as noncompensable).  The combined disability rating for his service-connected disabilities was 80 percent.  He was also in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective from September 9, 1998.

2.  The Veteran was not a former prisoner of war.  He was not in receipt of compensation at the 100 percent rate due to service-connected disability for a period of at least five years immediately after his discharge from active service, or for 10 or more years prior to his death.  Nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error in a prior decision, which has not been established here.



CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to the appellant's claim for DIC pursuant to the provisions of 38 U.S.C.A. § 1318, the Board has determined that there is no legal entitlement to the claimed benefits as a matter of law.  The notice provisions and duty to assist provisions are not applicable to a claim, where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  These matters involve an inquiry based upon the evidence of record prior to the Veteran's death and not based upon the development of new evidence.  As there is no dispute as to the underlying facts of this case, and as the Board has denied the claim as a matter of law, the notice and duty to assist provisions are inapplicable. See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has complied with its duty to notify the appellant of her duties to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the Board finds that there is no reasonable possibility that any further assistance would aid the appellant in substantiating her claim for DIC.  38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to an appellant are to be avoided).  Accordingly, it is not prejudicial for the Board to decide the issue of entitlement to DIC pursuant to 38 U.S.C.A. § 1318 without further development. Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Law and Analysis

A surviving spouse may establish entitlement to Dependency and Indemnity Compensation (DIC) where it is shown that a Veteran's death was not the result of willful misconduct, and at the time of death, the Veteran was receiving, or entitled to receive, compensation for a service-connected disability and meets the following criteria: (1) that the Veteran was continuously rated totally disabled for the 10 years immediately preceding death; (2) that the Veteran was rated totally disabled upon separation from service, was continuously so rated, and died at least five years after separation from service; or, (3) that the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b) (West 2002).  The statute was implemented by VA at 38 C.F.R. § 3.22.

Thereafter, in Wingo v. West, 11 Vet. App. 307 (1998), the Court interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in a case where the veteran had not established entitlement to VA compensation for a service-connected total disability and had never filed a claim for such benefits which could have resulted in entitlement to compensation for the required period.  The Court concluded that the language of 38 C.F.R. § 3.22(a) would permit a DIC award where it is determined that the veteran "hypothetically" would have been entitled to a total disability rating for the required period if he or she had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation pertaining to DIC benefits for survivors of certain veterans rated totally disabled at time of death.  See 65 Fed. Reg. 3,388-3,392 (2000); see 38 C.F.R. § 3.22.  The final regulation reflected VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment of DIC only in cases where the veteran had, during his or her lifetime, established a right to receive total service-connected disability compensation from VA for the period required by that statute, or would have established such a right if not for clear and unmistakable error (CUE) by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal Circuit held that, for the purpose of determining whether a survivor is entitled to "enhanced" DIC benefits under a different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) (veteran required to have been rated totally disabled for a continuous period of eight years prior to death), the implementing regulation, 38 C.F.R. § 20.1106, does permit "hypothetical entitlement."

However, in National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), the Federal Circuit addressed a challenge to the validity of 38 C.F.R. § 3.22, and found a conflict between that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit concluded that the revised 38 C.F.R. § 3.22 was inconsistent with 38 C.F.R. § 20.1106, which interprets a virtually identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), and that VA failed to explain its rationale for interpreting these virtually identical statutes (38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting ways.  The Federal Circuit remanded the case, and directed VA to stay all proceedings involving claims for DIC benefits under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 C.F.R. § 3.22, pending the conclusion of expedited VA rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide that there would be no "hypothetical" determinations as to whether a deceased veteran had been totally disabled for eight years prior to death so that the surviving spouse could qualify for the enhanced DIC benefit available under 38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 5, 2002), effective May 6, 2002.  In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), regarding a challenge to the validity of 38 C.F.R. § 3.22 as amended January 21, 2000, the Federal Circuit held, in part, that 38 C.F.R. § 3.22 as amended was not invalid insofar as it precluded "hypothetical entitlement" as an additional basis for establishing eligibility under 38 U.S.C.A. § 1318.  The Federal Circuit held that VA could properly construe the "entitled to receive" language of sections 1311(a)(2) and 1318 in the same way, and could properly construe the language of the two statutory sections to bar the filing of new claims, i.e., claims where no claim had been filed during the veteran's life or the claim had been denied and was not subject to reopening, i.e., "hypothetical entitlement" claims.

In Rodriguez v. Peake, 511 F.3d 1147 (Fed. Circ. 2008), the Federal Circuit held that the application of amended section 3.22 to the appellee's claim did not create an unlawful retroactive effect because it did not retrospectively diminish any of her rights to benefits.  Thus, the Federal Circuit held that 38 C.F.R. § 3.22, as amended in 2000, did not have an unlawful retroactive effect and may be applied to claims for DIC benefits filed by survivors before the amendment took effect.

Based on the foregoing, VA has established that "hypothetical entitlement" is not a viable basis for establishing benefits under either 38 U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  Therefore, the only possible ways for the appellant to prevail on her claim for benefits under 38 U.S.C.A. § 1318 are (1) to meet the statutory duration requirements for a total disability rating at the time of death; or (2) to show that such requirements would have been met, but for clear and unmistakable error in a previous decision.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is not entitled to DIC benefits.  The requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are clearly not met.  Initially, the Board notes that the evidence does not show, nor does the appellant assert, that the Veteran was a former prisoner of war.

In addition, the Veteran was not in receipt of compensation at the 100 percent rate due to service-connected disability for a period of at least five years immediately after his discharge from active service or for 10 or more years prior to his death. Nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error in a prior decision, which has not been established here.

First, the Veteran plainly did not meet the durational requirement for a total disability rating in existence during his lifetime under 38 U.S.C.A. § 1318, in that he was not rated at 100 percent for at least the first five years after his discharge from service, and he was also not rated totally disabled for at least the last 10 years of his life.  The Veteran served on active duty from November 1942 to September 1945.  He later died in May 2004.  At the time of his death, service connection was in effect for: residuals of gunshot wound (GSW) of the right elbow (rated as 40 percent disabling); residuals of GSW of the right arm (Muscle Group VI) (rated as 40 percent disabling); residuals of GSW of the right arm (Muscle Group VII) (rated as 40 percent disabling); psychoneurosis (rated as 10 percent disabling); and, residuals of fractures of ribs 8, 9, and 10 on the right and residuals of  tonsillectomy (each separately rated as noncompensable).  The combined disability rating for his service-connected disabilities was 80 percent.  He was also in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective from September 9, 1998.  As such, the time requirement for a total disability rating under 38 U.S.C.A. § 1318 has not been met.

The remaining issue is then whether either of the aforementioned duration requirements for a total rating so as to satisfy 38 U.S.C.A. § 1318 would have been met, but for clear and unmistakable error in a previous decision.  However, in this case, the appellant has not successfully pled clear and unmistakable error in any prior rating decision that would have entitled the Veteran to a total rating.  Applicable regulations provide that a claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period. Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In this case, the appellant and her representative have not specifically alleged CUE.

The law is dispositive in this matter, and the Board is bound in its decisions by the statutes enacted by the Congress of the United States and VA regulations issued to implement those laws. See 38 U.S.C.A. § 7104(c). See, generally, Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) (the Board must apply "the law as it exists . . . .").  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  As the law in this case is dispositive, the claim must be denied based on a lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.




ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C. § 1318 is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


